DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 05/04/2021, with respect to the 35 USC 103 rejections of claims 1, 3-11, and 15-17 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 have been withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to an invention non-elected without traverse.  Accordingly, claims 18-21 been cancelled.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Cancelation of claims 18-21, previously withdrawn by the applicant without traverse in their response on 08/30/2018 in response to a restriction requirement mailed 08/27/2018. 
Allowable Subject Matter
Claim 1, 3-11, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
at least a first navigation electrode and a second navigation electrode configured to convey an electrical signal and coupled to the elongate body distal portion; a navigation system in communication with at least the first navigation electrode and the second navigation electrode, a processing unit of the navigation system having processing circuitry programmed to determine a spatial location of at least the first navigation electrode and the second navigation electrode; a database containing geometrical information about the surface geometry of the at least one treatment element relative to the at least the first navigation electrode and the second navigation electrode, using information obtained from the database to calculate the surface geometry of the at least one treatment element by parameterizing the surface geometry of the at least one treatment element relative to the at least the first navigation electrode and the second navigation electrode, the surface geometry of the at least one treatment element is then mapped relative to the at least the first navigation electrode and the second navigation electrode in order to determine the likelihood of contact between the treatment element and the anatomical feature.
Thereby the user is provided with a better representation of treatment element-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793